 



Exhibit 10.1

KEYCORP

Executive Officer Grants

(Award Of Performance-Based Restricted Stock, Cash Performance Shares and
Stock Performance Shares)

(Name)

     By action of the Compensation Committee (the “Committee”) of the Board of
Directors of KeyCorp, taken pursuant to the KeyCorp 2004 Equity Compensation
Plan (the “Plan”), on the date the Plan is approved by the Board of Directors of
KeyCorp (the “Date of Grant”), but subject to such Board Approval and
Shareholder Approval (as defined in paragraph 14 below) and the terms and
conditions of the Plan, you have been awarded (Stock) shares of Restricted Stock
subject to vesting upon the achievement of specified performance criteria (the
“Performance-Based Restricted Stock”) and (Stock) Performance Shares payable in
cash, subject to vesting upon the achievement of specified performance criteria
(the “Cash Performance Shares”) and (Stock) Performance Shares payable in Common
Shares and cash, subject to vesting upon the achievement of specified
performance criteria (the “Stock Performance Shares”), as described below. The
Performance-Based Restricted Stock, the Cash Performance Shares and the Stock
Performance Shares shall be referred to herein collectively as the “Awarded
Shares”. Unless otherwise indicated, the capitalized terms used herein and in
the attached Acceptance of Grant Agreement (the “Agreement”) shall have the same
meaning as set forth in the Plan.



1.   Vesting of the Awarded Shares.



  (a)   In General. Your right to receive the Awarded Shares shall be determined
on the basis of KeyCorp’s Earnings per Share, Economic Profit Added and Return
on Equity (as defined in Appendix C to the resolutions of the Committee
approving the grant of the Awarded Shares (the “Resolutions”)) during the period
of January 1, 2004 through December 31, 2006 (the “Performance Period”). You are
able to earn up to 100% of the Performance-Based Restricted Stock and Cash
Performance Shares if the applicable targeted level of performance is met or
exceeded and up to 100% of the Stock Performance Shares if the applicable
maximum level of performance is met or exceeded.     (b)   Vesting of
Performance-Based Restricted Stock. The Common Shares subject to this grant of
Performance-Based Restricted Stock may not be sold, transferred, otherwise
disposed of, pledged or otherwise hypothecated until February 19, 2007, but only
if (A) you have been in the continuous employ of KeyCorp or any subsidiary of
KeyCorp through such date; (B) Board Approval and Shareholder Approval has
occurred on

 



--------------------------------------------------------------------------------



 



or prior to such date; and (C) the Committee shall determine that the
Performance-Based Restricted Stock has been earned as set forth on Appendix C to
the Resolutions.



  (c)   Vesting of Performance Shares. The Cash Performance Shares and Stock
Performance Shares granted hereunder shall be vested on February 19, 2007, but
only if (A) you have been in the continuous employ of KeyCorp or any subsidiary
of KeyCorp through such date; (B) Board Approval and Shareholder Approval has
occurred on or prior to such date; and (C) the Committee shall determine that
the Cash Performance Shares and Stock Performance Shares have been earned as set
forth on Appendix C to the Resolutions.     (d)   Determination by Committee.
The amount of the Awarded Shares that will become vested and the level of
attainment of the applicable performance goals set forth on Appendix C to the
Resolutions shall be determined by the Committee as soon as practicable after
the receipt of the audited financial statements for KeyCorp relating to the last
year of the Performance Period.     (e)   Transfers Void. Any purported transfer
or encumbrance of the Awarded Shares prior to the time that they have vested
shall be void, and the other party to any such purported transaction shall not
obtain any rights to or interest in the Common Shares underlying the Awarded
Shares.



2.   Payment of Performance Shares. Payment of any earned Cash Performance
Shares shall be made in the form of cash and payment of any earned Stock
Performance Shares shall be made one-half in the form of Common Shares and
one-half in the form of cash.   3.   Death; Disability; Retirement at or after
Age 65. If you shall die or become Disabled or if you shall retire at age 65 or
older after the receipt of Board Approval and Shareholder Approval but prior to
the vesting of the Awarded Shares, then a pro rata number of the shares of
Awarded Shares actually earned as provided on Appendix C to the Resolutions
shall be retained by you or your estate and become freely transferable following
the determination of the attainment of the performance goals upon conclusion of
the Performance Period, but the remainder shall immediately be forfeited.   4.  
Retirement between ages 55 and 65. The Awarded Shares shall immediately be
forfeited if you retire between the ages of 55 and 65 prior to the vesting of
the Awarded Shares; provided, however, that the Committee may in its sole
discretion determine that a pro rata number of the Awarded Shares shall be
retained by or issued to you and become freely transferable following the
determination of the attainment of the performance goals upon conclusion of the
Performance Period but that the remainder shall immediately be forfeited.

2



--------------------------------------------------------------------------------



 



5.   Pro-Ration. For purposes of this Agreement the pro rata number of Awarded
Shares granted to you shall be based on a fraction the numerator of which is the
number of months beginning in February, 2004 that are completed prior to your
change of status and the denominator of which is 36.   6.   Forfeiture. The
Awarded Shares shall be immediately forfeited if your employment with KeyCorp or
Subsidiary terminates prior to the vesting of the Awarded Shares as set forth in
paragraph 1 unless your employment terminates because of death, Disability or
retirement at or after age 65 (in which case the specific provisions of
paragraph 3 shall apply); provided, however, that the Committee may in its sole
discretion determine that a pro rata number of the Awarded Shares shall be
retained by you and become freely transferable following the determination of
the attainment of the performance goals upon conclusion of the Performance
Period but that the remainder shall immediately be forfeited.   7.   KeyCorp
Stock Ownership Guidelines. If you have not met KeyCorp’s Stock Ownership
Guidelines when the Performance-Based Restricted Stock or Stock Performance
Shares vest as set forth in paragraph 1, you may not sell or otherwise transfer
the Performance-Based Restricted Stock or the Stock Performance Shares payable
in Common Shares until and unless you meet the Stock Ownership Guidelines or
terminate your employment with KeyCorp or a Subsidiary; provided, however, that
notwithstanding the foregoing you shall be permitted to sell the number of
shares necessary to satisfy any withholding tax obligation that may arise in
connection with the vesting of the Performance-Based Restricted Stock and Stock
Performance Shares even if you have not met the Stock Ownership Guidelines.   8.
  Deferral.



  (a)   If you are eligible to participate in the KeyCorp Deferred Compensation
Plan (“Deferred Plan”) on the date of election, you may elect to exchange the
Performance-Based Restricted Stock or the Stock Performance Shares payable in
Common Shares for an award of equal value which shall be deferred into the
Deferred Plan Common Stock Account; provided, however, that such election shall
be made at least one year prior to the vesting of the Performance-Based
Restricted Stock and Stock Performance Shares and provided further that the
deferred award may not be transferred to another account in the Deferred Plan.  
  (b)   If you are eligible to participate in the Deferred Plan on the date of
election, you may elect to exchange the Cash Performance Shares or the Stock
Performance Shares payable in cash for an award of equal value which shall be
deferred into any of the investment vehicles provided for in the Deferred Plan,
as selected by you; provided, however, that such election shall be made at least
one year prior to the vesting of the Cash Performance Shares.

3



--------------------------------------------------------------------------------



 



  (c)   If the vesting of the Awarded Shares would result in compensation to you
that if earned would not be deductible by KeyCorp by reason of the disallowance
rules of Section 162(m) of the Internal Revenue Code but would be deductible if
deferred until a year later, then the Committee in its sole discretion may
require that all or a portion of the Awarded Shares shall be exchanged for an
award of equal value which shall be deferred into and remain in the Deferred
Plan pursuant to the provisions of the Deferred Plan; provided that if the
Committee shall not require a deferral, then any provision in any plan of
KeyCorp, Employment Agreement or similar agreement or arrangement requiring a
deferral by an officer because of Section 162(m) shall be deemed waived by
KeyCorp with respect to the Awarded Shares.



9.   Harmful Activity. Notwithstanding any other provisions of this Agreement,
if you engage in any “harmful activity” (as defined in Section 17 of the Plan)
prior to or within six months after your termination of employment with KeyCorp
or a Subsidiary, then any and all shares of Performance-Based Restricted Stock
and Stock Performance Shares which have vested and any cash paid upon the
vesting of the Cash Performance Shares, on or after one year prior to
termination of employment shall be immediately forfeited to KeyCorp and any
profits realized upon your sale of any shares of Performance-Based Restricted
Stock or Stock Performance Shares shall inure to and be payable to KeyCorp upon
demand.   10.   No Acceleration. The provisions of Section 12 of the Plan
entitled “Acceleration upon Change of Control” shall not apply to the Awarded
Shares awarded pursuant to this Agreement; provided, however, that in the event
of a Change of Control, the performance goals relating to the Performance-Based
Restricted Stock and Cash Performance Shares (and not the Stock Performance
Shares) shall be deemed to be satisfied at 100% of target and the
Performance-Based Restricted Stock and the Cash Performance Shares shall vest on
the earlier of: (a) February 19, 2007; or (b) the date not more than two years
on or after a Change of Control upon which your employment terminates under
circumstances entitling you to receive severance benefits or salary continuation
benefits under KeyCorp’s Separation Pay Plan or under any employment or change
of control or similar arrangement or agreement, but only if (i) you have been in
the continuous employ of KeyCorp or a Subsidiary through such date; and (ii)
Board Approval and Shareholder Approval has occurred on or prior to such date.  
11.   Rights as a Shareholder — Performance-Based Restricted Stock.



  (a)   From and after the Date of Grant, you shall have all of the rights of a
shareholder with respect to the shares of Performance-Based Restricted Stock
granted hereby, including the right to vote the shares of Performance-Based
Restricted Stock and receive any dividends that may be paid thereon; provided
however that any additional Common Shares or other securities that you may
become entitled to receive pursuant to a stock dividend, stock split,
combination of shares, recapitalization,

4



--------------------------------------------------------------------------------



 



merger, consolidation, separation or reorganization or any other change in the
capital structure of the Company shall be subject to the same restrictions as
the shares of Performance-Based Restricted Stock covered by this award.



  (b)   Notwithstanding (a) above, from and after the date of this award and
until the Date of Grant, you shall be entitled to dividend equivalents, in cash,
on the Performance-Based Restricted Stock and Cash Performance Shares granted
hereby when and if a dividend is declared by KeyCorp’s Board of Directors, which
dividend equivalents shall be forfeited if Board Approval and Shareholder
Approval has not been obtained as provided in paragraph 17 below.



12.   Condition. The award of the Awarded Shares granted hereby is conditioned
upon your execution and delivery to KeyCorp of the Agreement set forth
hereinafter.   13.   Amendment and Modification. The terms and conditions of
this award may not be modified, amended or waived except by an instrument in
writing signed by a duly authorized executive officer of KeyCorp.   14.  
Requirement of Board and Shareholder Approval.



  (a)   “Shareholder Approval” means the approval of the Plan by the affirmative
vote of the holders of the requisite number of outstanding Common Shares by
December 31, 2004.     (b)   “Board Approval” means the approval of the Plan by
KeyCorp’s Board of Directors by December 31, 2004.    

                                      , 2004 

--------------------------------------------------------------------------------

Thomas E. Helfrich
Executive Vice President
                     

5



--------------------------------------------------------------------------------



 



         

ACCEPTANCE OF GRANT AGREEMENT

     I acknowledge receipt of the above Performance-Based Restricted Stock,
Stock Performance Shares and Cash Performance Shares and in consideration
thereof I accept such awards subject to the terms and conditions of the Plan
(including, without limitation, the harmful activity provisions thereof) and the
restrictions upon me as set forth hereinafter in this Agreement.

     My agreement to the following restrictions is (i) in addition to (and not
in limitation of) any other agreements, plans, policies, or practices that are
applicable to me as a KeyCorp or a Subsidiary (collectively “Key”) employee,
(ii) independent of any Plan provisions, and (iii) binding upon me regardless of
whether I sell, transfer, otherwise dispose of, pledge, or otherwise hypothecate
the Common Shares acquired under the Performance-Based Restricted Stock awarded
to me.



1.   I recognize the importance of preserving the confidentiality of Non-Public
Information of Key. Therefore, I acknowledge and agree that: (a) during my
employment with Key, I will acquire, reproduce, and use such Non-Public
Information only to the extent reasonably necessary for the proper performance
of my duties; (b) during and after my employment with Key, I will not use,
publish, sell, trade or otherwise disclose such Non-Public Information; and
(c) upon termination of my employment with Key, I will immediately return to Key
all documents, data, and things in my possession or to which I have access that
involve such Non-Public Information. I agree to sign nondisclosure agreements in
favor of Key and others doing business with Key with whom Key has a confidential
relationship.   2.   I acknowledge and agree that the duties of my position at
Key may include the development of Intellectual Property. Accordingly, any
Intellectual Property which I create with any of Key’s resources or assistance,
in whole or in part, during my employment with Key, and which pertains to the
business of Key, is the property of Key; and I hereby agree to and do assign to
Key all right, title, and interest in and to such Intellectual Property,
including, without limitation, copyrights, trademarks, service marks, and
patents in or to (or associated with) such Intellectual Property and agree to
sign patent applications and assignments thereof, without additional
compensation.   3.   Except in the proper performance of my duties for Key, I
acknowledge and agree that from the date hereof through a period of one (1) year
after the termination of my employment with Key for any reason, I will not,
directly or indirectly, for myself or on behalf of any other person or entity,
hire or solicit or entice for employment any Key employee without the written
consent of Key, which consent it may grant or withhold in its discretion.   4.  
(a) Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with (other than for a business which does not compete
with any business or business activity conducted by

 



--------------------------------------------------------------------------------



 



Key) any Key customer or potential customer I interacted with, became acquainted
with, or learned of through access to information while I performed services for
Key during my employment with Key, without the written consent of Key, which
consent it may grant or withhold in its discretion.

(b) In the event that my employment is terminated with Key as a result of a
Termination Under Limited Circumstances as defined below, the restrictions in
paragraph 4(a) of this Agreement shall become inapplicable to me; however, the
restrictions in paragraphs 1, 2, and 3 of this Agreement shall remain in full
force and effect nevertheless. I understand that a “Termination Under Limited
Circumstances” shall mean the termination of my employment with Key (i) under
circumstances in which I am entitled to receive severance benefits or salary
continuation benefits under the terms and conditions of the KeyCorp Separation
Plan in effect at the time of such termination, or (ii) under circumstances in
which I am entitled to receive severance benefits, salary continuation benefits,
or similar benefits under the terms and conditions of an agreement with Key,
including, without limitation, a change of control agreement or employment or
letter agreement, or (iii) as otherwise expressly approved by the Compensation
Committee of KeyCorp in its sole discretion.



5.   In the event a court of competent jurisdiction determines that any of the
restrictions contained in the above numbered paragraphs of this Agreement are
excessive because of duration or scope or are otherwise unenforceable, the
provisions hereof shall not be void but, with respect to such limitations held
to be excessive, they shall be modified to incorporate the maximum limitations
such court will permit, not exceeding the limitations contained in the
acceptance of grant. In the event I engage in any activity in violation hereof,
I acknowledge that such activity may cause serious damage and irreparable injury
to Key, which will permit Key to terminate my employment (if applicable) and
seek monetary damages, and Key shall also be entitled to injunctive, equitable,
and other relief. I acknowledge and agree that the validity, interpretation, and
performance of this Agreement shall be construed under the internal substantive
laws of Ohio.

BY SIGNING THIS ACCEPTANCE OF GRANT AGREEMENT, I ACKNOWLEDGE THAT I HAVE HAD
AMPLE OPPORTUNITY TO READ THIS AGREEMENT AND THE PLAN, MAKE A DILIGENT INQUIRY,
ASK QUESTIONS, AND CONSULT WITH MY ATTORNEY IF I CHOSE TO DO SO.

 



--------------------------------------------------------------------------------

(Name)- Sign Your Name



--------------------------------------------------------------------------------

Date

2